 1
 2
 3
 4
 5
 6
 7
 8
                      UNITED STATES DISTRICT COURT
 9
                   CENTRAL DISTRICT OF CALIFORNIA
10
11
     WILLIAM HANAN,                )   Case No. 5:18-cv-01711-RSWL-KK
12                                 )
              Plaintiff,           )   Hon. Ronald S.W. Lew
13
          vs.                      )
14                                 )   [PROPOSED] PROTECTIVE
                                       ORDER
15   BMW FINANCIAL SERVICES, N.A., )
     LLC,                          )
                                       [DISCOVERY MATTER: Referred to
16                                 )   Magistrate Judge Kenly Kiya Kato]
              Defendant.           )
17                                 )
18                                 )
     BMW FINANCIAL SERVICES, N.A., )
19   LLC,                          )
                                   )
20
                                   )
21            Counter-Claimant,    )
                                   )
22        vs.                      )
23   WILLIAM HANAN,                )
                                   )
24            Counter-Defendant.   )
                                   )
25
                                   )
26
27
28
                                                  [PROPOSED] PROTECTIVE ORDER
                                                    Case No. 5:18-cv-01711-RSWL-KK

     LA 52212909
                                                 1   1.      A.    PURPOSES AND LIMITATIONS
                                                 2           Discovery in this action is likely to involve production of confidential,
                                                 3   proprietary, or private information for which special protection from public
                                                 4   disclosure and from use for any purpose other than prosecuting this litigation may be
                                                 5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                 6   the following Stipulated Protective Order. The parties acknowledge that this Order
                                                 7   does not confer blanket protections on all disclosures or responses to discovery and
                                                 8   that the protection it affords from public disclosure and use extends only to the
                                                 9   limited information or items that are entitled to confidential treatment under the
                                                10   applicable legal principles. The parties further acknowledge, as set forth in Section
                                                11   12.3, below, that this Stipulated Protective Order does not entitle them to file
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   that must be followed and the standards that will be applied when a party seeks
                                                14   permission from the court to file material under seal.
                                                15           B.    GOOD CAUSE STATEMENT
                                                16           This action is likely to involve financial and/or proprietary information for
                                                17   which special protection from public disclosure and from use for any purpose other
                                                18   than prosecution of this action is warranted. Such confidential and proprietary
                                                19   materials and information consist of, among other things, confidential financial
                                                20   information including information implicating privacy rights of third parties),
                                                21   information regarding confidential business practices, commercial information,
                                                22   information otherwise generally unavailable to the public, or which may be
                                                23   privileged or otherwise protected from disclosure under state or federal statutes,
                                                24   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                25   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                26   discovery materials, to adequately protect information the parties are entitled to keep
                                                27   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                28                                              -1-
                                                                                                                 [PROPOSED] PROTECTIVE ORDER
                                                                                                                   Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   such material in preparation for and in the conduct of trial, to address their handling
                                                 2   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                 3   information is justified in this matter. It is the intent of the parties that information
                                                 4   will not be designated as confidential for tactical reasons and that nothing be so
                                                 5   designated without a good faith belief that it has been maintained in a confidential,
                                                 6   non-public manner, and there is good cause why it should not be part of the public
                                                 7   record of this case.
                                                 8   2.      DEFINITIONS
                                                 9           2.1   Action: William Hanan v. BMW Financial Services NA, LLC,
                                                10   Case No. 5:18-cv-01711-RSWL-KK.
                                                11           2.2   Challenging Party: a Party or Non-Party that challenges the
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   designation of information or items under this Order.
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                14   how it is generated, stored or maintained) or tangible things that qualify for
                                                15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                                                16   Good Cause Statement.
                                                17           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                18   their support staff).
                                                19           2.5   Designating Party: a Party or Non-Party that designates information or
                                                20   items that it produces in disclosures or in responses to discovery as
                                                21   “CONFIDENTIAL.”
                                                22           2.6   Disclosure or Discovery Material: all items or information, regardless of
                                                23   the medium or manner in which it is generated, stored, or maintained (including,
                                                24   among other things, testimony, transcripts, and tangible things), that are produced or
                                                25   generated in disclosures or responses to discovery in this matter.
                                                26
                                                27
                                                28                                               -2-
                                                                                                                   [PROPOSED] PROTECTIVE ORDER
                                                                                                                     Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1           2.7   Expert: a person with specialized knowledge or experience in a matter
                                                 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                 3   an expert witness or as a consultant in this Action.
                                                 4           2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                 5   House Counsel does not include Outside Counsel of Record or any other outside
                                                 6   counsel.
                                                 7           2.9   Non-Party: any natural person, partnership, corporation, association, or
                                                 8   other legal entity not named as a Party to this action.
                                                 9           2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                10   to this Action but are retained to represent or advise a party to this Action and have
                                                11   appeared in this Action on behalf of that party or are affiliated with a law firm which
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   has appeared on behalf of that party, and includes support staff.
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13           2.11 Party: any party to this Action, including all of its officers, directors,
                                                14   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                15   support staffs).
                                                16           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                17   Discovery Material in this Action.
                                                18           2.13 Professional Vendors: persons or entities that provide litigation support
                                                19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                21   and their employees and subcontractors.
                                                22           2.14 Protected Material: any Disclosure or Discovery Material that is
                                                23   designated as “CONFIDENTIAL.”
                                                24           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                25   from a Producing Party.
                                                26
                                                27
                                                28                                               -3-
                                                                                                                  [PROPOSED] PROTECTIVE ORDER
                                                                                                                    Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   3.      SCOPE
                                                 2           The protections conferred by this Stipulation and Order cover not only
                                                 3   Protected Material (as defined above), but also (1) any information copied or
                                                 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                 5   compilations of Protected Material; and (3) any testimony, conversations, or
                                                 6   presentations by Parties or their Counsel that might reveal Protected Material.
                                                 7           Any use of Protected Material at trial shall be governed by the orders of the
                                                 8   trial judge. This Order does not govern the use of Protected Material at trial.
                                                 9   4.      DURATION
                                                10           Even after final disposition of this litigation, the confidentiality obligations
                                                11   imposed by this Order shall remain in effect until a Designating Party agrees
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   otherwise in writing or a court order otherwise directs. Final disposition shall be
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                                                14   or without prejudice; and (2) final judgment herein after the completion and
                                                15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                                16   including the time limits for filing any motions or applications for extension of time
                                                17   pursuant to applicable law.
                                                18   5.      DESIGNATING PROTECTED MATERIAL
                                                19           5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                20   Each Party or Non-Party that designates information or items for protection under
                                                21   this Order must take care to limit any such designation to specific material that
                                                22   qualifies under the appropriate standards. The Designating Party must designate for
                                                23   protection only those parts of material, documents, items, or oral or written
                                                24   communications that qualify – so that other portions of the material, documents,
                                                25   items, or communications for which protection is not warranted are not swept
                                                26   unjustifiably within the ambit of this Order.
                                                27
                                                28                                               -4-
                                                                                                                   [PROPOSED] PROTECTIVE ORDER
                                                                                                                     Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1           Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                 2   that are shown to be clearly unjustified or that have been made for an improper
                                                 3   purpose (e.g., to unnecessarily encumber or retard the case development process or to
                                                 4   impose unnecessary expenses and burdens on other parties) expose the Designating
                                                 5   Party to sanctions.
                                                 6           If it comes to a Designating Party’s attention that information or items that it
                                                 7   designated for protection do not qualify for protection, that Designating Party must
                                                 8   promptly notify all other Parties that it is withdrawing the mistaken designation.
                                                 9           5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   under this Order must be clearly so designated before the material is disclosed or
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   produced.
                                                14           Designation in conformity with this Order requires:
                                                15                 (a) for information in documentary form (e.g., paper or electronic
                                                16   documents, but excluding transcripts of depositions or other pretrial or trial
                                                17   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
                                                18   page that contains protected material. If the Producing Party is unable to affix the
                                                19   legend “CONFIDENTIAL” to each page of an electronic document, the Producing
                                                20   Party may include the legend “CONFIDENTIAL” within the file name of the
                                                21   electronic document. If only a portion or portions of the material on a page qualifies
                                                22   for protection, the Producing Party also must clearly identify the protected portion(s)
                                                23   (e.g., by making appropriate markings in the margins).
                                                24           A Party or Non-Party that makes original documents or materials available for
                                                25   inspection need not designate them for protection until after the inspecting Party has
                                                26   indicated which material it would like copied and produced. During the inspection
                                                27   and before the designation, all of the material made available for inspection shall be
                                                28                                               -5-
                                                                                                                  [PROPOSED] PROTECTIVE ORDER
                                                                                                                    Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                 2   documents it wants copied and produced, the Producing Party must determine which
                                                 3   documents, or portions thereof, qualify for protection under this Order. Then, before
                                                 4   producing the specified documents, the Producing Party must affix the
                                                 5   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
                                                 6   portion or portions of the material on a page qualifies for protection, the Producing
                                                 7   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                 8   markings in the margins).
                                                 9                 (b) for testimony given in deposition or in other pretrial or trial
                                                10   proceedings, that the Designating Party identify on the record, before the close of the
                                                11   deposition, hearing, or other proceeding, all protected testimony.
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12                 (c) for information produced in some form other than documentary and
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   for any other tangible items, that the Producing Party affix in a prominent place on
                                                14   the exterior of the container or containers in which the information or item is stored
                                                15   the legend “CONFIDENTIAL.” If only a portion or portions of the information or
                                                16   item warrant protection, the Producing Party, to the extent practicable, shall identify
                                                17   the protected portion(s).
                                                18           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                19   failure to designate qualified information or items does not, standing alone, waive the
                                                20   Designating Party’s right to secure protection under this Order for such material.
                                                21   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                22   efforts to assure that the material is treated in accordance with the provisions of this
                                                23   Order.
                                                24   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                25           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                26   designation of confidentiality at any time that is consistent with the Court’s
                                                27   Scheduling Order.
                                                28                                              -6-
                                                                                                                 [PROPOSED] PROTECTIVE ORDER
                                                                                                                   Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                 2   resolution process under Local Rule 37.1 et seq.
                                                 3           6.3   The burden of persuasion in any such challenge proceeding shall be on
                                                 4   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                 5   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                 6   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                 7   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                 8   material in question the level of protection to which it is entitled under the Producing
                                                 9   Party’s designation until the Court rules on the challenge.
                                                10   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                11           7.1   Basic Principles. A Receiving Party may use Protected Material that is
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   disclosed or produced by another Party or by a Non-Party in connection with this
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   case only for prosecuting, defending, or attempting to settle this litigation. Such
                                                14   Protected Material may be disclosed only to the categories of persons and under the
                                                15   conditions described in this Order. When the litigation has been terminated, a
                                                16   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                17   DISPOSITION).
                                                18           Protected Material must be stored and maintained by a Receiving Party at a
                                                19   location and in a secure manner that ensures that access is limited to the persons
                                                20   authorized under this Order.
                                                21           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                22   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                23   Receiving Party may disclose any information or item designated
                                                24   “CONFIDENTIAL” only to:
                                                25                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                26   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                27   necessary to disclose the information for this Action;
                                                28                                             -7-
                                                                                                                [PROPOSED] PROTECTIVE ORDER
                                                                                                                  Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1                 (b) the officers, directors, and employees (including House Counsel) of the
                                                 2   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                 3                 (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                 4   disclosure is reasonably necessary for this Action and who have signed the
                                                 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                 6                 (d) the court and its personnel;
                                                 7                 (e) court reporters and their staff;
                                                 8                 (f) professional jury or trial consultants, mock jurors, and Professional
                                                 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                11                 (g) the author or recipient of a document containing the information or a
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   custodian or other person who otherwise possessed or knew the information;
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13                 (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                                15   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                                16   not be permitted to keep any confidential information unless they sign the
                                                17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                                                18   by the Designating Party or ordered by the court. Pages of transcribed deposition
                                                19   testimony or exhibits to depositions that reveal Protected Material may be separately
                                                20   bound by the court reporter and may not be disclosed to anyone except as permitted
                                                21   under this Stipulated Protective Order; and
                                                22                 (i) any mediator or settlement officer, and their supporting personnel,
                                                23   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                24
                                                25
                                                26
                                                27
                                                28                                                 -8-
                                                                                                                  [PROPOSED] PROTECTIVE ORDER
                                                                                                                    Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                 2           OTHER LITIGATION
                                                 3           If a Party is served with a subpoena or a court order issued in other litigation
                                                 4   that compels disclosure of any information or items designated in this action as
                                                 5   “CONFIDENTIAL,” that Party must:
                                                 6                 (a) promptly notify in writing the Designating Party. Such notification
                                                 7   shall include a copy of the subpoena or court order;
                                                 8                 (b) promptly notify in writing the party who caused the subpoena or
                                                 9   order to issue in the other litigation that some or all of the material covered by the
                                                10   subpoena or order is subject to this Protective Order. Such notification shall include a
                                                11   copy of this Stipulated Protective Order; and
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12                 (c) cooperate with respect to all reasonable procedures sought to be
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   pursued by the Designating Party whose Protected Material may be affected.
                                                14           If the Designating Party timely seeks a protective order, the Party served with
                                                15   the subpoena or court order shall not produce any information designated in this
                                                16   action as “CONFIDENTIAL” before a determination by the court from which the
                                                17   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                18   permission. The Designating Party shall bear the burden and expense of seeking
                                                19   protection in that court of its confidential material – and nothing in these provisions
                                                20   should be construed as authorizing or encouraging a Receiving Party in this action to
                                                21   disobey a lawful directive from another court.
                                                22   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                23           PRODUCED IN THIS LITIGATION
                                                24                 (a) The terms of this Order are applicable to information produced by a
                                                25   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                                                26   produced by Non-Parties in connection with this litigation is protected by the
                                                27
                                                28                                               -9-
                                                                                                                  [PROPOSED] PROTECTIVE ORDER
                                                                                                                    Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   remedies and relief provided by this Order. Nothing in these provisions should be
                                                 2   construed as prohibiting a Non-Party from seeking additional protections.
                                                 3                 (b) In the event that a Party is required, by a valid discovery request, to
                                                 4   produce a Non-Party’s confidential information in its possession, and the Party is
                                                 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                 6   confidential information, then the Party shall:
                                                 7                      (1) promptly notify in writing the Requesting Party and the Non-
                                                 8   Party that some or all of the information requested is subject to a confidentiality
                                                 9   agreement with a Non-Party;
                                                10                      (2) promptly provide the Non-Party with a copy of the Stipulated
                                                11   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   specific description of the information requested; and
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13                      (3) make the information requested available for inspection by the
                                                14   Non-Party.
                                                15                 (c) If the Non-Party fails to object or seek a protective order from this
                                                16   court within 14 days of receiving the notice and accompanying information, the
                                                17   Receiving Party may produce the Non-Party’s confidential information responsive to
                                                18   the discovery request. If the Non-Party timely seeks a protective order, the
                                                19   Receiving Party shall not produce any information in its possession or control that is
                                                20   subject to the confidentiality agreement with the Non-Party before a determination
                                                21   by the court. Absent a court order to the contrary, the Non-Party shall bear the
                                                22   burden and expense of seeking protection in this court of its Protected Material.
                                                23   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                24           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                25   Protected Material to any person or in any circumstance not authorized under this
                                                26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                28                                              - 10 -
                                                                                                                 [PROPOSED] PROTECTIVE ORDER
                                                                                                                   Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                 2   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                 3   and (d) request such person or persons to execute the “Acknowledgment and
                                                 4   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                 5   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                 6           PROTECTED MATERIAL
                                                 7           When a Producing Party gives notice to Receiving Parties that certain
                                                 8   inadvertently produced material is subject to a claim of privilege or other protection,
                                                 9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                11   may be established in an e-discovery order that provides for production without prior
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   parties reach an agreement on the effect of disclosure of a communication or
                                                14   information covered by the attorney-client privilege or work product protection, the
                                                15   parties may incorporate their agreement in the stipulated protective order submitted to
                                                16   the court.
                                                17   12.     MISCELLANEOUS
                                                18           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                19   person to seek its modification by the court in the future.
                                                20           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                21   Protective Order no Party waives any right it otherwise would have to object to
                                                22   disclosing or producing any information or item on any ground not addressed in this
                                                23   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                24   ground to use in evidence of any of the material covered by this Protective Order.
                                                25           12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                26   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                27   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                28                                             - 11 -
                                                                                                                   [PROPOSED] PROTECTIVE ORDER
                                                                                                                     Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   specific Protected Material at issue. If a Party's request to file Protected Material
                                                 2   under seal is denied by the court, then the Receiving Party may file the information
                                                 3   in the public record unless otherwise instructed by the court.
                                                 4   13.     FINAL DISPOSITION
                                                 5           After the final disposition of this Action, as defined in paragraph 4, within 60
                                                 6   days of a written request by the Designating Party, each Receiving Party must return
                                                 7   all Protected Material to the Producing Party or destroy such material. As used in this
                                                 8   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                 9   summaries, and any other format reproducing or capturing any of the Protected
                                                10   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                11   Party must submit a written certification to the Producing Party (and, if not the same
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13   (by category, where appropriate) all the Protected Material that was returned or
                                                14   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                15   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                16   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                17   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                19   reports, attorney work product, and consultant and expert work product, even if such
                                                20   materials contain Protected Material. Any such archival copies that contain or
                                                21   constitute Protected Material remain subject to this Protective Order as set forth in
                                                22   Section 4 (DURATION).
                                                23   \\
                                                24   \\
                                                25   \\
                                                26   \\
                                                27   \\
                                                28                                              - 12 -
                                                                                                                 [PROPOSED] PROTECTIVE ORDER
                                                                                                                   Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                 1   14.     Any violation of this Order may be punished by any and all appropriate
                                                 2   measures including, without limitation, contempt proceedings and/or monetary
                                                 3   sanctions.
                                                 4
                                                 5                 FOR GOOD CAUSE
                                                                   SHOWN, IT IS ORDERED
                                                 6
                                                 7
                                                 8    Dated:        1/16/19

                                                 9                                                         Hon. Kenly Kiya Kato
                                                                                                       United States Magistrate Judge
                                                10
                                                11
ST R O O C K & ST R O O C K & LAV AN LLP




                                                12
    LO S AN G E LE S, C A 9 0 0 6 7 - 3 0 8 6
      2 0 2 9 C E N T U R Y P AR K E AST




                                                13
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28                                            - 13 -
                                                                                                               [PROPOSED] PROTECTIVE ORDER
                                                                                                                 Case No. 5:18-cv-01711-RSWL-KK

                                                     LA 52212909
                                                                                                                             EXHIBIT A
                                                                                 1
                                                                                                                  AGREEMENT TO BE BOUND
                                                                                 2
                                                                                               I, ______________________________ [print or type full name], of
                                                                                 3
                                                                                      ___________________________________ [print or type full address], declare
                                                                                 4
                                                                                      under penalty of perjury that I have read in its entirety and understand the
                                                                                 5
                                                                                      Protective Order that was issued by the United States District Court for the Central
                                                                                 6
                                                                                      District of California on _________________________ [date] in the case of
                                                                                 7
                                                                                      William Hanan v. BMW Financial Services NA, LLC, Case No. 5:18-cv-01711-
                                                                                 8
                                                                                      RSWL-KK. I agree to comply with and to be bound by all the terms of this
                                                                                 9
                                                                                      Protective Order, and I understand and acknowledge that failure to so comply
                                                                                10
                                                                                      could expose me to sanctions and punishment for contempt. I solemnly promise
ST R O O C K & ST R O O C K & LAV AN LLP




                                                                                11
                                                                                      that I will not disclose in any manner any information or item that is subject to this
                                                                                12
                                           Los Angeles, California 90067-3086




                                                                                      Protective Order to any person or entity except in strict compliance with this Order.
                                                2029 Century Park East




                                                                                13
                                                                                               I further agree to submit to the jurisdiction of the United States District
                                                                                14
                                                                                      Court for the Central District of California for the purpose of enforcing this Order,
                                                                                15
                                                                                      even if such enforcement proceedings occur after termination of this action.
                                                                                16
                                                                                               I hereby appoint ____________________ [print or type full name] of
                                                                                17
                                                                                      ________________________________________ [print or type full address and
                                                                                18
                                                                                      telephone number] as my California agent for service of process in connection with
                                                                                19
                                                                                      this action or any proceedings related to enforcement of this Order.
                                                                                20
                                                                                21
                                                                                       Date:
                                                                                22
                                                                                       City and State where sworn and signed:
                                                                                23
                                                                                24     Printed name:
                                                                                                          [printed name]
                                                                                25
                                                                                       Signature:
                                                                                26                        [signature]
                                                                                27
                                                                                28
                                                                                                                                                          CERTIFICATE OF SERVICE
                                                                                                                                                     Case No. 5:18-cv-01711-RSWL-KK

                                                                                     LA 52212909
